DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.

Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive.  Applicant’s arguments parallel the previously presented arguments submitted 04/19/2021 and addressed in the advisory action mailed 05/05/2021 which are substantially repeated below.  It may be noted that although not currently claimed, Applicant’s disclosure includes some features that may be used to distinguish from Kim `823.  For example, Applicant’s disclosure shows the contacts (CT1) extending through first (137) and second (138) buffer layers in a buffer pattern (BP) but also through a p-type doped polysilicon layer (141) whereas Kim `823 teaches wherein the contact (124) extends through first (e.g. 114) and second (e.g. 120) buffer patterns and an additional dielectric (122) but Kim `823 does not appear to anticipate the contact (124) also extending through a p-type doped polysilicon layer.  Prior art, e.g. previously cited U.S. Patent Number 9,082,647 teaches (e.g. FIG. 7) contacts (134) extending through a metal layer pattern (124b) or (e.g. FIG. 20) a p-type metal (160).


    PNG
    media_image1.png
    396
    451
    media_image1.png
    Greyscale

Applicant’s reliance on the drawings for support raises concern since it has been held that "it is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue." Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  Applicant’s originally filed specification is silent on the issue of the depth of the first contact (CT1), or thickness or depth or height of the remaining pattern (132), or the thickness or depth or height of the capping pattern (129), for example.  However, it has also been held that the description of an article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977).  In the present case, Applicant’s specification does state that the “first contacts CT1 may penetrate the buffer pattern BP so as to be connected to the remaining pattern 132” and Applicant’s drawings reasonably convey to one having ordinary skill in the art show that the contact (CT1) appears to have a bottom surface which lies within the remaining pattern (132) and is higher than a top surface of the capping pattern (129) and lower than the top surface of the remaining pattern (132).  Therefore, the claim language of the bottom surface of the first contacts being higher than a top surface of the capping pattern and lower than the top surface of the remaining pattern has sufficient written description support to show possession of the claimed invention under 35 U.S.C. 112(a), although because support for Applicant’s claimed subject matter is only within the drawings, Applicant has not demonstrated criticality or unexpected results of each of the bottom surfaces of the first contacts being higher than a top surface of the capping pattern and lower than the top surface of the remaining pattern.
With respect to the obviousness rejection over U.S. Patent Application Publication Number 2013/0056823 A1 to Kim et al., “Kim `823”, in view of U.S. Patent Application Publication Number 2011/0169066 A1 to Moon et al., “Moon”, Applicant respectfully submits on page 9 that the purported rationale for modifying the teachings of the cited references is “specious, and has not been shown to be supported by the teachings of the cited references” which is not persuasive as the combination of Kim `823 in view of Moon yields the general conditions of the claims since Kim `823 teaches wherein the bottom surfaces of the contacts (124) are slightly lower than the top surface of the remaining/capping Moon teaches wherein the top surface of the capping pattern (20b) is lower than the top surface of the remaining pattern (20c).

    PNG
    media_image2.png
    696
    878
    media_image2.png
    Greyscale

Applying the teachings of Moon of including a high-k capping pattern (20b) and a low-k remaining pattern (20c) to replace the single remaining/capping layer (110) of Kim `823 must inherently yield wherein the bottom surface of the contact (124) is either higher than, at the same level, or lower than the top surface of the capping pattern (20b) and it would have been obvious to one having ordinary skill in the art to have formed the bottom surface of the contact higher than a top surface of the capping pattern and lower than the top surface of the remaining pattern since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
The previous office action additionally stated that the depth of the remaining pattern (20c) determines the degree of electrical field effects at the surface of the substrate making it a result effective variable.  Applicant argues on page 10 that the outstanding office action has completely failed to show where the Moon reference teaches or suggests anything regarding the significance of the depth of the remaining pattern which is not persuasive Moon teaches in paragraph [0061] (emphasis added):
[0061] A difference aspect of the configuration shown in FIG. 3, compared to 
the embodiment of FIG. 2A, is that a capping layer pattern constituting a 
buried gate pattern is for of a combination layer of a low-k material layer 20c 
and a high-k material layer 20b.  In this embodiment, the high-k material layer 
20b may be stacked on the buried gate electrode 16 and the low-k material layer 
20c may be stacked on the high-k material layer 20b.  The low-k material layer 
20c may have a dielectric constant of less than about 3.  For example, the 
low-k material layer 20c may include an oxide layer.  The high-k material layer 
20b may be for of the same material layer as the capping layer pattern 20a 
described in the embodiment of FIGS. 2A and 2B.  An electric field at the 
surface of the substrate 10 may be reduced by the low-k material layer 20c such 
that leakage current is reduced.  The high-k material layer 20b may correspond 
to the bottom capping layer pattern, and the low-k material layer 20c may 
correspond to the top capping layer.

One having ordinary skill in the art would necessarily recognize that reducing the electric field at the surface of the substrate by the low-k material layer 20c means the depth of the low-k material layer is a result effective variable since the depth determines the degree of reducing the electric field.




    PNG
    media_image3.png
    949
    543
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    512
    369
    media_image4.png
    Greyscale


Applicant argues on page 10 that “the contentions regarding the depth of the remaining pattern, without any consideration of the “depth” of the contact, is entirely immaterial to the subject matter recited in the instant claims” which is not persuasive based upon the teachings of Kim `823 and Moon as noted above since Kim `823 teaches wherein the contact (124) extends into the remaining/capping layer (110).
	Lastly, since pending claim 42 lacks the language of the top surface of the remaining pattern being substantially coplanar or at the same level with a top surface of the device isolation layer as required by the other independent claims 25 and 38, Shin rather than Moon is relied upon for supplying the amended language as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “further comprising a first contact” but claim 34 depends indirectly on claim 25 and claim 25 has been amended to recite “through first contacts”.  Therefore, claim 34 which further claims a first contact appears to double claim the first contacts, i.e. double inclusion, see MPEP 2173.05(o).  Although there is no per se rule that "double inclusion" is improper in a claim In re Kelly, 305 F.2d 909, 916, 134 USPQ 397, 402 (CCPA 1962), it has been held that where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).  In the present case, it is unclear whether the first contacts in claim 34 are separate from the first contacts claimed in amended claim 25 or whether the same first contacts are inadvertently claimed twice.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 30 recites “wherein each of the bottom surfaces of the first contacts is lower than the top surface of the remaining pattern” but claim 30 indirectly depends on claim 25 and claim 25 has been amended to recite “each of bottom surfaces of the first contacts is […] lower than the top surface of the remaining pattern”.  Since the scope of claim 30 has been amended into claim 25, claim 30 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-28,30-38,40,41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0056823 A1 to Kim et al., “Kim `823”, in view of U.S. Patent Application Publication Number 2011/0169066 A1 to Moon et al., “Moon”.
Regarding claim 25, Kim `823 discloses semiconductor memory device (e.g. Fig. 2A,2B), comprising: 
a substrate (100, ¶ [0035]) that includes active regions (104, ¶ [0036]) defined by a device isolation layer (102);
word line structures (106 and 108 and 110, ¶ [0040]-[0041]) filling trenches (as pictured) formed in an upper portion of the substrate, the word line structures intersecting the active regions to divide the active regions into first dopant regions and second dopant regions (regions 112 forming source S and drain D regions, ¶ [0042]);
bit lines (130a, 132a, 134a, ¶ [0050]) intersecting (e.g. Fig. 1) the word line structures, the bit lines being connected to the first dopant regions (S) through first contacts (124, ¶ [0049]); and
data storage parts (210, ¶ [0055]) connected (through 150) to the second dopant regions (D), 
wherein:
each of the word line structures includes a word line (108, ¶ [0038]), a capping pattern and/or a remaining pattern (110 can be reasonably considered a capping or remaining pattern, ¶ [0041]), which are sequentially stacked in each of the trenches,
a top surface of the capping/remaining pattern (110) is at a substantially same level with a top surface of the device isolation layer (102, see Examiner-annotated figure below).

    PNG
    media_image5.png
    767
    573
    media_image5.png
    Greyscale

Kim `823 fails to clearly teach wherein each word line structure includes both capping and remaining patterns.  
	Moon teaches (e.g. Fig. 3,12G,13D, ¶ [0081]-[0086]) wherein each word line structure include both a capping layer (20b, ¶ [0061]) and a remaining pattern (20c).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `823 with both the capping and remaining layers as taught by Moon in order to desirably reduce the electrical field at the surface of the substrate (Moon ¶ [0059],[0061]) e.g. field crowding effects (Moon ¶ [0006],[0008]).
Kim `823 and Moon each individually fail to anticipate wherein each of bottom surfaces of the first contacts is higher than a top surface of the capping pattern and lower than the top surface of the remaining pattern.
	However, Kim `823 pictures wherein bottom surfaces of the first contacts (124) are higher than the bottom surface of the capping/remaining pattern (110) and lower than the top surface of the capping/remaining pattern (110).

    PNG
    media_image6.png
    1016
    1283
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `823 in view of Moon with each of the bottom surfaces of the first contacts higher than a top surface of the capping pattern and lower than the top surface of the remaining pattern as suggested by Kim `823 and Moon since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the depth of the remaining pattern of Moon determines the degree of electrical field effects at the surface of the substrate making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 26, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 25, and Kim `823 in view of Moon further yields wherein the remaining pattern (Moon pattern 20c) extends along a top surface of the word line (Moon line 16, ¶ [0054]) (e.g. similar to Applicant’s remaining pattern 132 extends along the entire top surface of word line 121(WL) in FIG. 10A).

Regarding claim 27, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 25, and Kim `823 further teaches a buffer pattern (114, ¶ [0044]) between the substrate (100) and the bit lines (130a,132a,134a), wherein the top surface of the remaining pattern (Kim `823 layer 110, when combined with Moon) is in contact (as pictured in Kim `823) with a bottom surface of the buffer pattern (114).

Regarding claim 28, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 27, and Kim `823 further teaches wherein the first contacts (124) penetrate the buffer pattern (114) so as to be connected to the remaining pattern (Kim `823 layer 110 when combined with the capping and remaining patterns of Moon as explained above).

Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 28, and Kim `823 in view of Moon further yields wherein each of the bottom surfaces of the first contacts is lower than the top surface of the remaining pattern (Kim `823 layer 110 when combined with the capping and remaining patterns of Moon as explained above).

Regarding claim 31, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 27, and Kim `823 further teaches an interlayer insulating layer (140, ¶ [0052]) covering side surfaces of the bit lines (130a,132a,134a), wherein the interlayer insulating layer penetrates (e.g. Fig. 2A, see annotated figure below) the buffer pattern (134) so as to be connected to the device isolation layer (102).

    PNG
    media_image7.png
    600
    641
    media_image7.png
    Greyscale


Regarding claim 32, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 27, and Kim `823 further teaches wherein the buffer pattern comprises a first buffer pattern (e.g. 114) and a second buffer pattern (e.g. 120), the first buffer pattern and the second buffer pattern are 

Regarding claim 33, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 25, and Kim `823 in view of Moon further yields wherein the remaining pattern (Kim `823 Fig. 2B layer 110 when modified by Moon) comprises a stepwise structure including a side surface and a bottom surface (see e.g. annotated figure below).

    PNG
    media_image8.png
    858
    592
    media_image8.png
    Greyscale



Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 33, and Kim `823 in view of Moon further yields a first contact (e.g. Kim `823 contact 124) connecting each of the bit lines (130,132,134) to the first dopant regions (S), wherein the bottom surface of the stepwise structure contacts the bottom surface of the first contact (e.g. see annotated figure above).

Regarding claim 35, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 25, and Kim `823 further teaches wherein a width of the remaining pattern (when modified by Moon) decreases from the top surface of the remaining pattern to a bottom surface of the remaining pattern (see annotated figure below).

    PNG
    media_image9.png
    871
    650
    media_image9.png
    Greyscale


Regarding claim 36, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 25, and Kim `823 in view of Moon further yields wherein a side surface of the remaining pattern aligns with a side surface of the capping pattern (see e.g. annotate figure of Moon below).

    PNG
    media_image10.png
    807
    562
    media_image10.png
    Greyscale

Regarding claim 37, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 25, and Kim `823 in view of Moon further yields wherein a bottom surface of the remaining pattern (Kim `823 layer 110 when modified by Moon) is higher than bottom surfaces of the first dopant regions (S and D regions 112, see e.g. annotated figure below).


    PNG
    media_image11.png
    481
    829
    media_image11.png
    Greyscale


Regarding claim 38, Kim `823 teaches semiconductor memory device (e.g. Fig. 2A,2B), comprising:
a substrate (100, ¶ [0035]) that includes active regions (104, ¶ [0036]) defined by a device isolation layer (102);
a word line structure (106 and 108 and 110, ¶ [0040]-[0041]) filling a trench (as pictured) formed in an upper portion of the substrate, the word line structure intersecting (e.g. Fig. 1) the active regions to divide the active regions into a first dopant region and a second dopant region (regions 112 forming source S and drain D regions respectively ¶ [0042]);
a bit line (130a,132a,134a, ¶ [0050]) intersecting (e.g. Fig. 1) the word line structure, the bit line being connected (through 124) to the first dopant region (S);
a buffer pattern (e.g. 114, ¶ [0044]) between the substrate (100) and the bit lines (130a,132a,134a); and 
a first contact (124, ¶ [0049]) connecting the bit line to the first dopant region, 
wherein:
the word line structure includes a word line (108, ¶ [0038]) and a capping pattern or remaining pattern (pattern 110 may be reasonably interpreted as either a capping or remaining pattern, ¶ [0041]), which are sequentially stacked in the trench,
the first contact (124) penetrates the buffer pattern (114) so as to be connected to the remaining pattern (110),
a top surface of the capping/remaining pattern (110) is substantially coplanar with a top surface of the device isolation layer (102, see Examiner-annotated figure with claim 25 above).
Kim `823 fails to clearly teach wherein the word line structures include both a capping pattern and a remaining pattern.
	Moon teaches (e.g. Fig. 3,12G,13D, ¶ [0081]-[0086]) wherein each word line structure include both a capping layer (20b, ¶ [0061]) and a remaining pattern (20c).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `823 with both the capping and remaining materials as taught by Moon in order to desirably reduce the electrical field at the surface of the substrate (Moon ¶ [0059],[0061]) e.g. field crowding effects (Moon ¶ [0006],[0008]).
Kim `823 and Moon each individually fail to anticipate wherein each of bottom surface of the first contact is higher than a top surface of the capping pattern and lower than the top surface of the remaining pattern.
	However, Kim `823 pictures wherein bottom surfaces of the first contact (124) is higher than the bottom surface of the capping/remaining pattern (110) and lower than the top surface of the capping/remaining pattern (110).

    PNG
    media_image6.png
    1016
    1283
    media_image6.png
    Greyscale

Kim `823 in view of Moon with each of the bottom surfaces of the first contacts higher than a top surface of the capping pattern and lower than the top surface of the remaining pattern as suggested by Kim `823 and Moon since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the depth of the remaining pattern of Moon determines the degree of electrical field effects at the surface of the substrate making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 40, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 38, and Kim `823 in view of Moon further yields wherein the remaining pattern (Kim `823 layer 110 when modified by Moon) comprises a stepwise structure including a side surface and a bottom surface, the bottom surface of the stepwise structure contacts the bottom surface of the first contact (see Examiner-annotated figure with claim 33 above).

Regarding claim 41, Kim `823 in view of Moon yields the semiconductor memory device as claimed in claim 38, and Kim `823 in view of Moon further yields wherein the remaining pattern (Moon 20c) extends along a top surface of the word line (Moon 16, ¶ [0054]) (e.g. similar to Applicant’s remaining pattern 132 extends along the entire top surface of word line 121(WL) in FIG. 10A).

Claims 42,43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0056823 A1 to Kim et al., “Kim `832”, in view of U.S. Patent Application Publication Number 2010/0330775 A1 to Shin et al., “Shin”, further in view of U.S. Patent Application Publication Number 2009/0020808 A1 to Yu, “Yu”. 
Regarding claim 42, Kim `823 discloses a semiconductor memory device (e.g. Fig. 2A,2B), comprising:
a substrate (100, ¶ [0035]) that includes active regions (104, ¶ [0036])) defined by a device isolation layer (102);
word line structures (106 and 108 and 110, ¶ [0040]-[0041]) filling trenches (as pictured) formed in an upper portion of the substrate, the word line structures intersecting (e.g. Fig. 1) the active regions to divide the active regions into first dopant regions and second dopant regions (regions 112 forming source S and drain D regions respectively ¶ [0042]);
bit lines (130a, 132a, 134a, ¶ [0050]) intersecting the word line structures, the bit lines being connected to the first dopant regions (2);
a first contact (124, ¶ [0049]) connecting the bit lines (130a, 132a, 124a) to the first dopant region (S); and
data storage parts (210, ¶ [0055]) connected to the second dopant regions (D),
wherein each of the word line structures includes a word line (108, ¶ [0038])) and a capping pattern or a remaining pattern (pattern 110 may be reasonably interpreted as either a capping or remaining pattern, ¶ [0041]), which are sequentially stacked in each of the trenches, and
the remaining pattern (110) comprises a stepwise structure (as pictured) connected to a bottom portion of the first contact (124).
Kim `823 fails to clearly teach wherein the word line structure includes both a capping pattern and a remaining pattern, wherein a bottom surface of the first contact (124) is higher than a top surface of the capping pattern and lower than a top surface of a remaining pattern.
	Shin teaches (e.g. FIG. 3D) wherein a word line structure includes a capping pattern (31, ¶ [0030]) and a remaining pattern (32A, ¶ [0031]) sequentially stacked in each of the trenches, wherein the bottom surface of a contact (38, bottom surface is where contact 38 contacts active region 23A for example) is higher (as pictured) than a top surface of the capping pattern (31) and lower than (as pictured) a top surface of the remaining pattern (32A).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `832 with the capping and remaining patterns as taught by Shin in order to desirably protect the buried word line gate from being degraded during subsequent heating processes and the like such as oxidation processes (Shin ¶ [0007],[0008]) and/or desirably seal the buried word line gate (Shin ¶ [0030]-[0033]).
Kim `823 fails to clearly teach wherein the first contact partially penetrates the bit lines.
Yu teaches (e.g. FIG. 6A,6B) wherein an upper portion of a first contact (456, ¶ [0134]) partially penetrates bit lines (466 and 476).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `832 in view of Shin with the upper protruding bit line contact structure of Yu in order to desirably surround the bit line contact by the metal of the bit lines thereby increasing contact area and decreasing contact resistance (Yu ¶ [0134]).

Regarding claim 43, Kim `823 in view of Shin and Yu yields the semiconductor memory device as claimed in claim 42, and Shin further teaches wherein the remaining pattern (32A) extends along a top surface of .

Claims 42,43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0056823 A1 to Kim et al., “Kim `832”, in view of U.S. Patent Application Publication Number 2010/0330775 A1 to Shin et al., “Shin”, further in view of U.S. Patent Application Publication Number 2013/0320558 A1 to Kim et al., “Kim `558”.
Regarding claim 42, Kim `823 discloses a semiconductor memory device (e.g. Fig. 2A,2B), comprising:
a substrate (100, ¶ [0035]) that includes active regions (104, ¶ [0036]) defined by a device isolation layer (102);
word line structures (106 and 108 and 110, ¶ [0040]-[0041]) filling trenches (as pictured) formed in an upper portion of the substrate, the word line structures intersecting (e.g. Fig. 1) the active regions to divide the active regions into first dopant regions and second dopant regions (regions 112 forming source S and drain D regions respectively ¶ [0042]);
bit lines (130a, 132a, 134a, ¶ [0050]) intersecting the word line structures, the bit lines being connected to the first dopant regions (2);
a first contact (124, ¶ [0049]) connecting the bit lines (130a, 132a, 124a) to the first dopant region (S); and
data storage parts (210, ¶ [0055]) connected to the second dopant regions (D),
wherein each of the word line structures includes a word line (108, ¶ [0038])) and a capping pattern or a remaining pattern (pattern 110 may be reasonably interpreted as either a capping or remaining pattern, ¶ [0041]), which are sequentially stacked in each of the trenches, and

	Kim `823 fails to clearly teach wherein the word line structure includes both a capping pattern and a remaining pattern, wherein a bottom surface of the first contact (124) is higher than a top surface of the capping pattern and lower than a top surface of a remaining pattern.
	Shin teaches (e.g. FIG. 3D) wherein a word line structure includes a capping pattern (31, ¶ [0030]) and a remaining pattern (32A, ¶ [0031]) sequentially stacked in each of the trenches, wherein the bottom surface of a contact (38, bottom surface is where contact 38 contacts active region 23A for example) is higher (as pictured) than a top surface of the capping pattern (31) and lower than (as pictured) a top surface of the remaining pattern (32A).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `832 with the capping and remaining patterns as taught by Shin in order to desirably protect the buried word line gate from being degraded during subsequent heating processes and the like such as oxidation processes (Shin ¶ [0007],[0008]) and/or desirably seal the buried word line gate (Shin ¶ [0030]-[0033]).
Kim `823 fails to clearly teach wherein the first contact partially penetrates the bit lines.
	Kim `558 teaches wherein a first contact (116, ¶ [0037]) partially penetrates bit lines (bit line stack 120, 122, 124, ¶ [0039]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim `823 in view of Shin with the contact plug upper portion penetrating the bit lines as taught by Kim `558 in order to prevent issues of poor barrier metal coverage (Kim `558 ¶ [0010],[0012],[0050]) and/or prevent damage from bit line misalignment (Kim `558 ¶ [0010],[0012],[0050]) thereby decreasing bit line resistance.

Kim `823 in view of Shin and Kim`558 yields the semiconductor memory device as claimed in claim 42, and Shin further teaches wherein the remaining pattern (32A) extends along a top surface of the word line (30A) (although not directly contacting the surface, similar to Applicant’s remaining pattern 132 which is not shown to directly contact word lined 121).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891